Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION

                                         No. 04-18-00614-CV

                              Dennis BUXTON and Son Chu Buxton,
                                         Appellants

                                                 v.

            UNITED SERVICES AUTOMOBILE ASSOCIATION and Reed Whiting,
                                  Appellees

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-20679
                           Honorable Rosie Alvarado, Judge Presiding

Opinion by:      Beth Watkins, Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

Delivered and Filed: August 26, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On August 29, 2018, appellants Dennis and Son Chu Buxton filed a notice of appeal,

seeking to appeal the trial court’s order granting summary judgment in favor of appellee United

Services Automobile Association. On March 4, 2019, we abated the appeal pending the Texas

Supreme Court’s decision in Ortiz v. State Farm Lloyds, Cause Number 17-1048. After the

supreme court issued opinions in Ortiz and Barbara Technologies Corp. v. State Farm Lloyds,

Cause Number 17-0640, on June 28, 2019, and denied rehearing in both causes on December 13,

2019, we reinstated the appeal. Both parties submitted supplemental briefing on the impact of the
                                                                                    04-18-00614-CV


supreme court’s opinions, and this case was formally set for submission on briefs on March 25,

2020.

        On August 10, 2020, the Buxtons filed a voluntary motion to dismiss pursuant to Rule

42.1(a)(1) of the Texas Rules of Appellate Procedure. After consideration, we grant the motion

and order all costs to be borne by the Buxtons. See TEX. R. APP. P. 42.1(a)(1), (d) (stating absent

agreement of parties, court will tax costs against appellant).

                                                  Beth Watkins, Justice




                                                -2-